865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gwynneth F. BIRD, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-5267.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1988.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge*.
PER CURIAM.


1
Plaintiff-appellant Gwynneth F. Bird ("plaintiff") appeals the judgment of the district court in favor of defendant-appellee the Secretary of Health and Human Services ("the Secretary") granting the Secretary's motion for summary judgment and denying plaintiff's claim for disability insurance benefits.  We affirm.


2
Plaintiff filed her first application for Social Security disability insurance benefits under the Social Security Act, 42 U.S.C. Sec. 423 et seq.  ("the Act"), on November 29, 1974.  Plaintiff was awarded benefits on April 22, 1976, with a retroactive commencement date of October 29, 1971.  Upon this award of benefits, plaintiff received Social Security disability insurance benefits from October 29, 1971, through August 31, 1981.


3
In June of 1981, due to plaintiff's improved condition, the Secretary determined that plaintiff no longer suffered from a disabling condition.  Plaintiff appealed this decision, and on June 11, 1982, an Administrative Law Judge ("ALJ") affirmed the Secretary's decision, concluding that plaintiff had the ability to perform her past relevant work as a magnet tester.  J.A. at 228-34.  Claimant's request for review of the ALJ's decision was denied on February 9, 1983.  Plaintiff sought no further review of this determination.


4
On July 19, 1984, plaintiff filed the application for disability insurance benefits which is the subject of the present action.  Plaintiff's application was denied, and on March 5, 1986, after a hearing, an ALJ concluded that plaintiff was not disabled during her disability insured status which expired on September 30, 1983.  J.A. at 9-14.  The ALJ found that plaintiff suffered from a disability as defined in the Act as of April 24, 1985, but was not under a disability prior to that date.  The plaintiff claimed that she had severe emotional impairments as well as physical impairments, but the ALJ found there was insufficient documented medical evidence to support such conditions prior to April 24, 1985.


5
The ALJ's decision was subsequently adopted as the final decision of the Secretary, and plaintiff thus sought judicial review in the district court pursuant to 42 U.S.C. Sec. 405(g).  On January 5, 1988, the district court, upon a magistrate's recommendation, entered summary judgment in favor of the Secretary, and plaintiff timely appealed.


6
On appeal plaintiff raises essentially three issues:  (1) whether the ALJ's decision that plaintiff did not have a severe mental disorder prior to April 24, 1985, is supported by substantial evidence;  (2) whether the ALJ's decision that plaintiff could perform a full range of medium work for the period from July 1, 1984, through August 13, 1984, is supported by substantial evidence;  and (3) whether the ALJ improperly assessed nonexertional limitations suffered by plaintiff in concluding that plaintiff was not disabled.


7
After careful consideration of the record and briefs filed herein, we hold that the decision of the Secretary is supported by substantial evidence.  Although plaintiff relies heavily on the conclusions of her treating physician, Dr. Neal Calhoun, we note that "the determination of disability must be made on the basis of the entire record ... [and] the Secretary [is] not bound by the opinions of the treating physicians...."  Hardaway v. Secretary of Health and Human Servs., 823 F.2d 922, 927 (6th Cir.1987) (citation omitted).  Accordingly, the judgment of the district court granting the Secretary's motion for summary judgment is AFFIRMED.



*
 Honorable Richard F. Suhrheinrich, Judge, United States District Court for the Eastern District of Michigan, sitting by designation